Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 11, 2015

                                     No. 04-15-00566-CR

                                   Joshua Paul BRISENO,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR2328
                       Honorable Raymond Angelini, Judge Presiding


                                       ORDER
       Appellant’s motion for extension of time to file their brief is GRANTED. Time is
extended to January 11, 2016.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court